FLANIGAN, J.
I dissent for the reason that I am convinced that the court’s construction of section 3861 of our Civil Code is not justified by the statutory, intent or language. I quote the statute:
“In a suit for divorce from the bonds of matrimony the defendant shall not be compelled to answer upon oath, nor shall the complaint be taken as confessed for want of an answer, but the judgment of the court shall be rendered upon full and satisfactory evidence sustaining all material matters alleged in the. complaint. Either party may be a witness, but no divorce shall be granted upon the testimony or admissions of a party unless the same be corroborated by other evidence. ’ ’
The general rule in the absence of statutory provision is that a divorce will not be granted on the uncorroborated testimony of a party, or the parties, to the suit; and, according to the weight of authority, a divorce will not be granted on the admissions, or confessions, of the parties, or either of them, where such admissions or confessions are uncorroborated. See cases cited in notes to Tuttle v. Tuttle, 21 N. D. 503, Ann. Cas. 1913B, 3, 131 N. W. 460.
The object of these rules is the prevention of collusive divorces. I think the statute should be con*228strued to effectuate rather than to defeat its manifest purpose, and that if it were intended that the admissions of the defendant should suffice to corroborate the testimony of the plaintiff, that such intention would have been plainly expressed. There should be no doubt, I submit, as to the meaning of this section, whether read with or without relation to the general policy which is to be subserved by the enactment.
While I am in accord with the suggestion in the opinion that where it is apparent — as here — that collusion does not exist, that the corroboration need then be but slight, the cause of action being on the whole proved by full and satisfactory evidence, I do not think that the court should be at liberty to act upon its own judgment as to the existence of a cause of action where the evidence is not corroborated as required by the statute.
It is held in the opinion that in actions for divorce the testimony of the plaintiff may be corroborated by (1) the testimony of the defendant; (2) the admissions of the defendant; (3) evidence of other sorts, which I think very properly should be called by the statutory term “other evidence.”
I think the statute was designed to negative the sufficiency of the evidence in the two cases first mentioned, and that the language used clearly expresses the prohibition, and that the natural and obvious meaning of the last sentence of the section is to permit one or both of the parties to testify in the case, but to require evidence other than the testimony or admission of thq parties to make the proof upon which the court is authorized to act in decreeing a divorce.
That “no divorce shall be granted upon the testimony or admissions of a party unless the same be corroborated by other evidence” means that a party’s testimony or admissions — merely because he or she is *229“a party” — cannot be corroborative of anything, that quality being expressly denied it. And, separating “testimony” from “admissions,” as is done because of the formally disjunctive word “or,” is, I think, unwarranted. If the prohibition extended only to the “testimony” of the parties, corroboration might, presumably (construing the statute as an integration of all rules pertinent to its subject matter), be effected by the admissions of an opposing party; but, in order, as I think, to put it beyond the power of the parties to effect indirectly that which they could not do directly, the words “or admissions” were used, adding to the prohibition of direct testimony the prohibition of admissions.
And the remaining provisions (the first sentence) of section 3861 import a rigor of proof required of the plaintiff, and afford such opportunities to the defendant to show the facts adverse to the alleged grounds for divorce, as well indicate that the legislature shared in the general and historic distrust of the testimony or admissions of the parties themselves in such cashes. For the defendant is not required to answer the complaint under oath, or, in fact, to answer at all. If no answer is filed the allegations of the complaint must nevertheless be proved by “full and satisfactory evidence,” and the ordinary judicial admission of the truth of the allegations of the complaint implied from a failure to answer it is expressly. negatived. Even if no answer is filed, the testimony of the defendant, if offered, must be received, as “either party may be a witness.” In short, the defendant may be in court to oppose the granting of the relief prayed for by the complaint, without having answered, a right given to a defendant in no other case.
While New Jersey has no statute on the subject, the rule there, as announced by the courts of that state, *230is that a divorce will not be granted “upon the uncorroborated testimony or admissions of a party to tbe suit.” In Garrett v. Garrett, 86 N. J. Eq. 293, 98 Atl. 848, tbe court applied tbis rule, and in doing so used language winch so well expresses my views that I quote:
“Now, as a divorce cannot he granted upon the uncorroborated testimony of the husband as to his wife’s guilt, nor upon her uncorroborated confession of that guilt, it follows necessarily that the uncorroborated testimony, plus the uncorroborated confession, amount to no more than each standing alone, and are not legal evidence. True, both the testimony and the confession are admissible in evidence, hut each must he corroborated in order to be effective as evidence in tbe cause.”
As tbe testimony of tbe plaintiff was not corroborated as the statute requires, the judgment should, ip my opinion, be reversed.